DETAILED ACTION

Status of Application
This action is a Final Rejection. This action is in response to the amendment and response filed on June 13, 2022.
Claims 1, 7, 8, 19, and 20 are amended.
Claims 3-6 and 12 have been canceled.
Claims 1, 2, 7-11, and 13-20 are pending and rejected. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
	Regarding the rejection under 35 U.S.C. 101, Applicant argues that claim 1 is “directed to improvements in electronic payment processing systems, such as a method to provide a reliable and discernable way for underwriting institutions to receive data enabling the underwriting institutions to more accurately determine whether to approve or not approve underwriting of a transaction.” Remarks at 18. However, Applicant is describing an improvement to a business process and not an improvement to technology. Technology is being used to facilitate the business improvement that could be performed without technology. Applicant has pointed to paragraphs 0138 and 0165 of the Specification to show that the claimed process reduces the time needed to perform actions such as preparing and transmitting an authorization request message. However, this is an improvement to the business process and does not improve the technology that is used to perform the claimed process. 
	Applicant further argues that the invention is not merely routine or conventional. Remarks at 23. However, the instant rejection does not make that assertion (but that does not mean that the claims are not well understood, routine, and conventional). Rather, the claims are ineligible because the claims are applying a computer to implement the abstract idea. 
	Regarding the rejection under 35 U.S.C. 103, the rejection has been withdrawn in light of Applicant’s amendments. Although individual features/limitations are known in the art, the combination of elements is not obvious. 


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 2, 7-11, and 13-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. 
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).). 

Step 1: Does the Claim Fall within a Statutory Category?
Yes, with respect to claims 1, 2, 7-11, and 13-18 which recite a method and, therefore, are directed to the statutory class of process. 
Yes, with respect to claim 19, which recites a system and, therefore, is directed to the statutory class of machine or manufacture. 
Yes, with respect to claim 20, which recites a computer program product comprising at least one non-transitory computer-readable medium and, therefore, is directed to the statutory class of manufacture. 

Step 2A, Prong One: Is a Judicial Exception Recited?
The following claim identifies the limitations that recite an abstract idea in italics and that recite additional elements in bold: 

1.	A computer-implemented method, comprising: 
receiving, with at least one processor of a transaction service provider system, transaction data associated with at least one transaction involving a merchant associated with a merchant system and at least one supplier associated with at least one supplier system; 
storing, with at least one processor of the transaction service provider system, the transaction data associated with at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system to provide historical merchant data;
determining, with at least one processor of the transaction service provider system, a credit score of the merchant based on the historical merchant data, wherein determining the credit score of the merchant comprises: 
determining the credit score of the merchant based on a utilization ratio of the merchant, wherein the utilization ratio of the merchant comprises a ratio of an amount of funds extended as credit and used by the merchant compared to an amount of funds extended as credit that are available to the merchant; 
periodically updating, with at least one processor of the transaction service provider system, the credit score of the merchant based on updated merchant data comprising the historical merchant data and the transaction data associated with the at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the supplier system; 
receiving, with at least one processor of the transaction service provider system, transaction request data associated with an instant transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system, wherein the instant transaction occurs after the at least one transaction involving the merchant associated with the merchant system and the at least one supplier associated with the at least one supplier system; 
determining, with at least one processor of the transaction service provider system, that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; 
generating, with at least one processor of the transaction service provider system, an underwriting request message based on determining that the transaction request data associated with the instant transaction indicates that the merchant is requesting the transaction be underwritten by an underwriting institution; 
transmitting, with at least one processor of the transaction service provider system, the underwriting request message comprising score data associated with the credit score of the merchant and the transaction request data associated with the instant transaction to at least one underwriting system associated with at least one underwriting institution; 
receiving, with at least one processor of the transaction service provider system, a plurality of underwriting response messages from a plurality of underwriting systems associated with a plurality of underwriting institutions, each underwriting response message comprising an indication as to whether the instant transaction is underwritten by a respective underwriting institution associated with a respective underwriting system and underwriting data associated with the instant transaction; 
selecting, with at least one processor of the transaction service provider system, a first underwriting system associated with a first underwriting institution to underwrite the instant transaction based on the underwriting data included in the underwriting response messages, wherein selecting the first underwriting system associated with the first underwriting institution to underwrite the instant transaction comprises: 
comparing the underwriting data included in the underwriting response messages received from the plurality of underwriting systems; and 
selecting the first underwriting system from the plurality of underwriting systems: 
that is associated with a value for underwriting the instant transaction that is lower than values for underwriting the instant transaction associated with the other underwriting institutions from among the plurality of underwriting institutions, 
or that is associated with a period of time which may pass before satisfaction of the transaction by the underwriting institution is permitted, wherein the period of time is greater than periods of time which may pass associated with the other underwriting institutions from among the plurality of underwriting institutions; 
determining, with at least one processor of the transaction service provider system, that the instant transaction is underwritten based on the indication as to whether the instant transaction is underwritten; and 
transmitting, with at least one processor of the transaction service provider system, a transaction response to the supplier system based on determining that the instant transaction is underwritten, the transaction response comprising an indication that the instant transaction is underwritten;
hosting, with at least one processor of the transaction service provider system, a website associated with a webpage accessible via the merchant system and the supplier system, wherein the webpage displays one or more merchants, wherein the one or more merchants comprises the merchant associated with the merchant system involved in the instant transaction; 
receiving, with at least one processor of the transaction service provider system, a request message comprising a request for transaction identification data associated with an identifier of the instant transaction from the supplier system involved in the instant transaction, wherein the instant transaction is selected based on an input to the supplier system and wherein the identifier is associated with an account of the merchant associated with the merchant system that is maintained by the first underwriting system associated with the first underwriting institution; 
determining, with at least one processor of the transaction service provider system, the identifier of the instant transaction based on the transaction identification data and the account of the merchant associated with the merchant system, wherein determining the identifier of the instant transaction comprises: 
generating, with at least one processor of the transaction service provider system, the identifier comprising a computer-readable image that is associated with the instant transaction that identifies the account of the merchant associated with the merchant system and the transaction identification data; and 
transmitting, with at least one processor of the transaction service provider system, the identifier of the instant transaction to the merchant system involved in the instant transaction via a message generating by the transaction service provider system comprising the identifier.   

Yes. But for the recited additional elements as shown above in bold, the remaining limitations of the claim recite certain methods of organizing human activity. The claim is directed to a method for providing underwriting services for a merchant in a transaction with a supplier. This type of method of organizing human activity is a commercial interaction such as sales activities or business relations. The claims also recite a mental process. For example, but for the use of computing components, the process could be performed manually/mentally outside of a machine. Thus, the claims recite an abstract idea.

Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The claims as a whole merely use a computer as a tool to perform the abstract idea. This computing components (i.e., additional elements that are in bold above) are recited at a high level of generality and are merely invoked as a tool to implement the steps. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, there is no improvement to the functioning of a computer or technology. Therefore, the abstract idea is not integrated into a practical application. 

Step 2B: Does the Claim Provide an Inventive Concept?  
No. As discussed with respect to Step 2A, Prong 2, the additional elements in the claim, both individually and in combination, amount to no more than tools to perform the abstract idea. Merely performing the abstract idea using a computer cannot provide an inventive concept. Therefore, the claim does not provide an inventive concept.

Claims 19 and 20 are similarly analyzed.

Dependent claims: 
Dependent claims 2, 7, 8, 11, and 13-18 don’t have any new additional elements. Therefore, these claims are rejected for the same reason as claim 1. 
Dependent claims 9 and 10 recite the additional elements of “data connection or an SMS connection” and “via an online portal associated with a webpage of a website,” respectively. As with the additional elements of claim 1, these additional elements are being used as a tool to implement an abstract idea. Here, known technology is being used to provide data that could otherwise be provided without the use of technology. 

As such, the claims are not patent eligible.


Relevant Prior Art
The following references are relevant to Applicant’s invention:
Srinivasan et al., U.S. Patent Application Publication No. 2002/0174061 A1. Srinivasan teaches sending an application for financing to one or more lenders. See paragraph 0047. 
Stokum et al., U.S. Patent Number 7,574,400 B1. Stokum teaches a communication network that facilitates financing related activities. 
Callioni et al., U.S. Patent Application Publication No. 2002/0184127 A1. Callioni teaches a financial clearinghouse for coordinating financial transactions for supply chain participants.
Irrera, Anna. “Santander Partners with Supply Chain Finance Startup Tradeshift,” https://www.reuters.com/article/us-banco-santander-tradeshift-partnershi-idUSKBN19W0QI (July 11, 2017). This reference discusses a cloud based platform for allowing supply chain companies to interact and offer financing. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth Rosen whose telephone number is 571-270-1850.  The examiner can normally be reached on Monday - Friday, 9:30 am - 6:00 pm, ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson, can be reached at 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ELIZABETH H ROSEN/Primary Examiner, Art Unit 3698